DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 2/25/2021 has been entered. Claims 4, 8, 18 and 20 are amended. Claims 4, 6-10 and 12-20 are pending.
Response to Arguments
Applicant's arguments filed 2/25/2021 have been fully considered but they are not persuasive.
Applicant argues in the 2nd paragraph of page 8 that Fahlbusch and Hagl do not teach a separate coil and transponder as provided by the pending claims. The examiner respectfully disagrees. Hagl teaches an apparatus comprises a separate coil (via coil 8, Fig. 1 and Para. 16) and a transponder (via transponder 3, Fig. 1 and Para. 16) as shown in the drawings. Therefore, Hagl cures the deficiencies of Fahlbusch by teaching the apparatus claimed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6-10, 13, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Fahlbusch (US 2014/0210677) in view of Hagl (US 2003/0071717), Bennett (US 5,461,812).  
Regarding claim 4, 6-10, 13, 18-20, Fahlbusch discloses a vehicle system comprising:
an apparatus including a first antenna and a first authenticator configured to be activated in response to receiving a signal and transmit an encryption key to a vehicle (via key fob activated by a small electromagnetic field generated by immobilizer antenna 104, Para. 17); and
a vehicle including a second antenna, a wake up portion configured to sense an input from a user and to supply the antenna with a current in response to sensing the input from the user, and a second authenticator configured to be activated in response to receiving a current and to receive the 
Fahlbusch fails to disclose the apparatus includes a first coil, and the vehicle includes a second coil; wherein an induction current is induced in the first coil when the second coil is magnetized by the current; wherein the first authenticator is further configured to be activated in response to receiving the induction current from the first coil and to transmit the encryption key to the second authenticator; and wherein the first authenticator comprises a transponder, a processor, and a memory.
Hagl teaches authentication of a user based on apparatus including a first coil (aerial 8, Fig. 1, Para. 16), and a vehicle includes a second coil (aerial 5, Fig. 1, Para. 18); wherein an induction current is induced in the first coil when the second coil is magnetized by a current (interrogation signal S1 causes an electro-magnetic field to be generated, which is also present at the location of the aerial 8 of the transponder 3. In the present example it is assumed that the process involves an inductive coupling between the aerial 5 of the reading device 2 and the aerial 8 of the transponder 3, so that the field generated is a magnetic field. The aerials 5 and 8 shall, therefore, be preferentially magnetic aerial coilsPara. 20); wherein the first authenticator is further configured to be activated in response to receiving the induction current from the first coil and to transmit the encryption key to the second authenticator (Para. 22); and wherein the first authenticator comprises a transponder, a processor, and a memory (transponder 3 including microcontroller and memory, Para. 15).
According to KSR guidelines simple substitution of one known element for another to obtain predictable results is considered obvious to one of ordinary skill in the art. Therefore, it would have 
The combination of Fahlbusch and Hagl fails to disclose the apparatus is a ring type apparatus.
Bennett teaches providing a ring type apparatus to allow authentication of a user (See last paragraph of Abstract).
KSR guidelines state that combining prior art elements according to known methods to yield predictable results is considered obvious to one of ordinary skill in the arts. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Fahlbusch and Hagl to include the apparatus includes a ring-type apparatus in order to improve convenience by making the apparatus wearable.
Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Fahlbusch in view of Hagl and Bennett, and further in view of Nahata (US 2001/0052839).
Regarding claim 12, Fahlbusch, Hagl and Bennett fails to disclose the first coil is disposed in a handle or adjacent to the handle.
Nahata teaches a sensor can be configured in the handle of a car to allow authenticating of a user carrying a remote control apparatus (Such systems use capacity sensors located in a car's door handle that communicate with a control unit in the car. When the control unit senses the presence of the hand lifting the handle, the control unit sends a challenge to a key device carried by the individual to determine whether the individual is authorized to unlock the door, Para. 5).
From the teachings of Nahata, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Fahlbusch, Hagl and Bennett to include the first coil is disposed in a handle or adjacent to the handle in order to allow authentication of a user before the user enters the vehicle to improve security.
Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahlbusch in view of Hagl and Bennett, and further in view of Tsuchimochi (US 2007/0290792).
Regarding claim 14, the combination of Fahlbusch in view of Hagl and Bennett fails to disclose wherein the wake-up portion includes an input device in the form of a button to be pressed, wherein the input device is configured to supply the coil with a current in response to being pressed.
Tsuchimochi teaches a vehicle handle can be configured to include a button to be pressed, and upon actuation of the button, authentication of a user’s electronic key can be performed (Para. 5).
From the teachings of Tsuchimochi, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Fahlbusch, Hagl and Bennett to include wherein the wake-up portion includes an input device in the form of a button to be pressed, wherein the input device is configured to supply the coil with a current in response to being pressed in order to allow authentication of the user when the user is ready.
Regarding claim 15, the combination of Fahlbusch, Hagl, Bennett, and Tsuchimochi discloses the claimed invention, wherein Tsuchimochi discloses a handle configured to open a door of the vehicle, wherein the input device is disposed in the handle or adjacent to the handle (Para. 5).

Claim 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahlbusch in view of Hagl and Bennett, and further in view of Nitawaki (US 7,931,314).
Regarding claim 16, the combination of Fahlbusch, Hagl and Bennett fails to disclose the wake-up portion includes an input device in the form of a touch pad, wherein the input device is configured to supply the coil with a current in response to being touched.
Nitawaki teaches including a touch sensitive handle to sense when a user wishes to unlock a door (col. 1, lines 13-20).

Regarding claim 17, the combination of Fahlbusch, Hagl, Bennett discloses the claimed invention, wherein Fahlbusch discloses a handle configured to open a door of the vehicle, wherein the input device is disposed in the handle (when a user pulls a vehicle door handle a switch activates a request to a central board controller or ECU, Para. 18). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

                                                                                                                                                                   
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024.  The examiner can normally be reached on Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONG HANG JIANG/Primary Examiner, Art Unit 2689